TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00090-CV


                        Capital Surgeons Group, P.L.L.C., Appellant

                                               v.

                              Bridget M. Brady, M.D., Appellee


               FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-17-002102, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties have filed a joint motion to dismiss this appeal. We grant the motion

and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed on Joint Motion

Filed: July 11, 2018